          Case 1:20-cv-04727-RA Document 23 Filed 08/03/20 Page 1 of 1




VIA ECF

July 31, 2020

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      Blue Stone Entertainment LLC v. AGS CJ Corp., No. 20-cv-04727 (RA)

Dear Judge Abrams:

       The parties write jointly in the above-refenced action, which is related to Johnson, et al.
v. AGS CJ Corp., No. 1:17-cv-7438 (RA), a case previously before this Court..

         On July 30, 2020, defendant AGS CJ Corporation, formerly known as Amaya Americas
Corporation, filed a Motion to Dismiss the Complaint in the above-referenced action.
Accordingly, the parties write jointly to request that the Court adjourn the Initial Conference
previously scheduled for August 7, 2020, and the requirement for submission of a joint letter and
proposed case management plan and scheduling order by July 31, 2020, until after the Court’s
ruling on the Motion to Dismiss. The parties believe that this will be the most efficient way to
proceed for the parties and the Court. There has been no prior request for extension of these
initial deadlines.

Respectfully Submitted,


   /s/ Jeff L. Todd                                  /s/ Stephen L. Saxl
 Jeff L. Todd                                      Stephen L. Saxl
 McAfee & Taft A Professional Corporation          Greenberg Traurig, LLP
 Tenth Floor, Two Leadership Sq.                   MetLife Building
 211 N. Robinson                                   200 Park Avenue
 Oklahoma City, OK 73102                           New York, NY 10166
 (405) 552-2269                                    (212) 801-9200
 jeff.todd@mcafeetaft.com                          saxls@gtlaw.com

 Attorneys for Plaintiff                           Attorneys for Defendant

  Application granted.

  SO ORDERED.
                   _______________________
                   Hon. Ronnie Abrams
                   8/3/2020
